                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Cleola L. Earley,                                 :
                                                  :           Case No. 2:19-cv-53
               Plaintiff,                         :
                                                  :   Chief Judge Algenon L. Marbley
       v.                                         :
                                                  :   Magistrate Judge Chelsey M Vascura
COMMISSIONER OF                                   :
SOCIAL SECURITY,                                  :
                                                  :
               Defendant.
                                      OPINION & ORDER

       This matter comes before the Court on the Magistrate Judge’s October 18, 2019, Report

and Recommendation (ECF No. 19), which recommended that Plaintiff’s Statement of Errors

(ECF No. 13) be OVERRULED and that the Commissioner’s decision be AFFIRMED.

Plaintiff filed an Objection to this Report and Recommendation pursuant to Fed.R.Civ.P. 72(b).

(ECF No. 20). This Court hereby ADOPTS the Report and Recommendation in its entirety

based on an independent consideration of the analysis therein.

                                     I.    BACKGROUND

       Plaintiff, Cleola L. Earley, filed an application for Social Security disability benefits on

June 26, 2015, alleging that she has been disabled since December 16, 2001. (ECF No. 8-2 at

14). Plaintiff’s application was denied initially and again upon reconsideration. Id. Plaintiff,

represented by counsel, appeared and testified before Administrative Law Judge (“ALJ”) Renita

Bivins at a hearing on March 29, 2018. Id. During the hearing, Plaintiff amended her disability

onset date to June 26, 2015. Id. On July 5, 2018, ALJ Bivins found Plaintiff was not “disabled”

within the meaning of the Social Security Act. Id. at 14-27. On November 6, 2018, the Appeals

Council denied Plaintiff’s request for review and accepted the ALJ’s decision as the




                                                  1
Commissioner’s final decision. (Id. at 2-5) Plaintiff timely filed an action for review. (ECF Nos.

1, 3).

          Plaintiff argues that reversal of the ALJ’s decision is warranted on the grounds that “[t]he

ALJ’s mental residual functional capacity is not supported by substantial evidence.” (ECF No.

13). Plaintiff asserts that the ALJ erred by failing to consider adequately the opinions of James

Spindler, M.S., an examining psychologist, and two state-agency reviewing psychologists, Karla

Voyten, Ph.D., and Jaime Lai, Psy.D. Id. The Commissioner’s Memorandum in Opposition

argues that the medical opinions and limitations were considered by the ALJ in formulating the

Plaintiff’s residual functional capacity (“RFC”). (ECF No. 18).

          Following the required five-step sequential analysis,1 On July 5, 2018, the ALJ issued a

decision finding that Plaintiff was not disabled within the meaning of the Social Security Act.

(ECF 8-2, at 14-27). At step one, the ALJ noted that Plaintiff had not engaged in substantial

gainful activity since the alleged disability started on June 26, 2015. Id. at 15-19. At step two, the


1
 Although a dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730
(6th Cir. 2007), the five step sequential steps are as follows:

         (i)     At the first step, we consider your work activity, if any. If you are doing substantial gainful activity,
                 we will find that you are not disabled. . . .

         (ii)    At the second step, we consider the medical severity of your impairment(s). If you do not have a
                 severe medically determinable physical or mental impairment that meets the duration requirement
                 in § 416.909, or a combination of impairments that is severe and meets the duration requirement,
                 we will find that you are not disabled. . . .
         (iii)   At the third step, we also consider the medial severity of your impairment(s). If you have an
                 impairment(s) that meets or equals one of our listings in appendix 1 subpart P of part 404 of this
                 chapter and meets the duration requirement, we will find that you are disabled. . . .

         (iv)    At the fourth step, we consider our assessment of your residual functional capacity and your past
                 relevant work. If you can still do your past relevant work, we will find that you are not disabled. . . .

         (v)     At the fifth and last step, we consider our assessment of your residual functional capacity and your
                 age, education, and work experience to see if you can make an adjustment to other work. If you can
                 make an adjustment to other work, we will find that you are not disabled. If you cannot make an
                 adjustment to other work, we will find that you are disabled. . . .

20 C.F.R. § 404.1520(a)(4).


                                                           2
ALJ found that Plaintiff had the severe impairments of fibromyalgia, degenerative disc disease,

affective disorder, anxiety disorder, and obsessive-compulsive disorder. Id. At step three, the

ALJ found that plaintiff did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments described in 20 C.F.R. Part 404, Subpart P,

Appendix 1. Id. In the fourth step, the ALJ set forth Plaintiff’s RFC:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in
       20 CFR 416.967(b) except she can climb ramps and stairs occasionally but never
       climb ladders, ropes, or scaffolds. She can frequently balance, occasionally stoop,
       kneel, crouch, and crawl. She can perform occasional overhead reaching
       bilaterally and frequent handling with left extremity. She must avoid all exposure
       to unprotected heights. The claimant can understand, remember, and carry out
       simple and detailed instructions to complete routine, repetitive tasks. She is able
       to maintain concentration and attention for two hour intervals in 8-hour workday.
       She is able to ask simple questions or request assistance and able to adapt to
       infrequent changes in work processes and environment. She is able to engage in
       occasional superficial interaction with the public and coworkers. She can engage
       in occasional interaction with supervisors for no more than one third of the
       workday with less than occasional interaction by the supervisor to ensure work
       standards/quality is maintained. The claimant would be working with things
       rather than people. Due to medical conditions, symptoms and pain the claimant
       would be off task 8% of the work period.

Id. Finally, the ALJ took into consideration VE’s hearing testimony to determine that Plaintiff is

not disabled under the Social Security Act because she is capable of making a successful

adjustment to other work that exists in significant numbers in the national economy. Id. at 26-27.

       On October 4, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that this Court overrule Plaintiff’s Statement of Errors and affirm the decision of

the Commissioner of Social Security. (ECF. No 19). Plaintiff objects to the Magistrate Judge’s

report and recommendation, arguing that the ALJ was wrong to omit from the RFC several

limitations that were included in the opinions of Mr. Spindler, Dr. Voyten, and Dr. Lia. (ECF

No. 20). Plaintiff argues that the ALJ erred by not explaining why she did not include limitations




                                                 3
attested to by those treating sources, even though she determined their opinions were “largely

consistent” with the record. Id.

                              II.     STANDARD OF REVIEW

       Upon objection to a Magistrate Judge’s report and recommendation, this Court must

“make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see Fed. R. Civ. P. 72(b).

This de novo review, in turn, requires the Court to “determine whether the record as a whole

contains substantial evidence to support the ALJ’s decision” and to “determine whether the ALJ

applied the correct legal criteria.” Inman v. Astrue, 920 F. Supp. 2d 861, 863 (S.D. Ohio 2013).

Substantial evidence means relevant evidence that “a reasonable mind might accept as adequate

to support a conclusion.” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010)

(quotation omitted). Substantial evidence constitutes “more than a mere scintilla, but only so

much as would be required to prevent judgment as a matter of law against the Commissioner if

this case were being tried to a jury.” Inman, 920 F. Supp. 2d at 863 (citing Foster v. Bowen,

853 F.2d 483, 486 (6th Cir. 1988)).

                             III.     LAW AND ANALYSIS

       Plaintiff takes issue with the ALJ’s “unexplained decision to omit several opined

restrictions” from the RFC that were attested to by mental health professionals who had offered

opinions about her mental state. (ECF No. 13). In the report and recommendation, Judge

Vascura disagreed with Plaintiff’s contention that the ALJ failed to consider adequately the

mental health opinions in formulating Plaintiff’s RFC. (ECF No. 19). Plaintiff objects to the

Magistrate Judge’s conclusion, asserting that the ALJ’s decision is not supported by substantial

evidence because the ALJ failed to offer an appropriate explanation for why some of the



                                                4
limitations articulated by the professionals that examined Ms. Earley were not included in her

RFC even though the ALJ assigned those opinions “some” weight. (ECF No. 20 at 3).

       The determination of a claimant’s residual functional capacity is “expressly reserved for

the Commissioner.” Ford v. Comm'r of Soc. Sec., 114 F. App'x 194, 198 (6th Cir. 2004) (citing

20 C.F.R. §§ 404.1527(e)(2), 404.1546). ALJs must consider all medical opinions that they

receive in evaluating a claimant’s case. 20 C.F.R. § 404.1527(c). A distinction is made,

however, between how an ALJ must treat opinions rendered by “treating sources” versus

“consultative” sources. Helm v. Comm'r of Soc. Sec. Admin., 405 F. App'x 997, 1001 (6th Cir.

2011). A treating source is one who has “dealt with a claimant and his maladies over a long

period of time” and who has “deeper insight into the medical condition of the claimant than . . . a

person who has examined a claimant but once, or who has only seen the claimant's medical

records.” Id. A medical source whose relationship to the claimant is based solely on the

claimant’s “need to obtain a report in support of [a] claim for disability does not constitute a

treating source.” Staymate v. Comm'r of Soc. Sec., 681 F. App'x 462, 467 (6th Cir. 2017) (citing

20 C.F.R. § 416.902) (internal quotation marks ommitted).

       Because a treating source’s opinion is entitled “controlling weight” if supported by

substantial evidence, an ALJ must give “good reasons” when giving a treating source’s opinion

less than controlling weight. Morr v. Comm’r of Soc. Sec., 616 Fed.Appx. 210, 211 (6th Cir.

2015). An ALJ is permitted, however, to “give less weight to [a] consultative examiner’s

opinion” Staymate v. Comm'r of Soc. Sec., 681 F. App'x 462, 467 (6th Cir. 2017) (noting that a

one-time meeting with a psychological consultative examiner does not “create the on-going

treatment relationship necessary to apply the treating source rule”). Greater weight is assigned to

the opinion of a consultative source if that source has examined the claimant. Id. at 467.




                                                  5
Additionally, “an ALJ’s decision to give weight to medical opinion evidence does not require the

ALJ to incorporate every restriction proposed by the medical source.” Price v. Comm'r of Soc.

Sec., No. 2:18-CV-128, 2019 WL 396415, at *2 (S.D. Ohio Jan. 31, 2019).

        The medical opinions submitted by Plaintiff were not treating source opinions, but rather,

opinions of consultative sources. Plaintiff did not submit medical opinions from any treating

sources, only treatment records from her ongoing treatment provider at Neurobehavioral

Medicine Consultants. (ECF No. 8-2 at 14-27). Plaintiff submitted the testimony of one

examining psychologist (James N. Spindler, M.S.) and two non-examining psychologists (Karla

Voyten, Ph.D., and Jaime Lai, Psy.D.). Id. The ALJ referenced the opinions of Dr. Voyten and

Dr. Lai and assigned them “some weight” because they were “non-examining” sources. Id. at 24.

She assigned Mr. Spindler’s opinion “some weight” because it “was based on a one-time

examination in non-treating context.” Id.

        In addition to considering the testimony of Plaintiff’s consultative sources, the ALJ also

considered and thoroughly discussed treatment records from Neurobehavioral Medicine

Consultants, Plaintiff’s activities of daily living, and her observations of the Plaintiff at the

hearing in formulating Plaintiff’s mental RFC. Id. The ALJ did accord the opinions of the

consultative sources “some weight.” Even if an ALJ accords “great weight” to an opinion,

however, there is no requirement that the ALJ adopt the opinion or the limitations expressed

within verbatim. Price, 2019 WL 396415 at *2 (S.D. Ohio Jan. 31, 2019) (quoting Reeves v.

Comm'r of Soc. Sec., 618 F. App'x 267, 275 (6th Cir. 2015)). Here, the ALJ provided a

reasonable explanation for refusing to incorporate the more severe mental restrictions from

Plaintiff’s consultative sources. The ALJ’s reason for refusing to adopt the more restrictive

limitations was due to treatment notes from Plaintiff’s treating mental health provider noting that




                                                   6
Plaintiff was experiencing significant stress from her environment and was not “medication or

treatment compliant.” (ECF No. 8-2 at 22-23).

        The ALJ’s refusal to incorporate all the limitations included in the examining sources’

opinions is also justified because many of the limitations that Plaintiff thought should be

incorporated were speculative and not definitive limitations. An ALJ commits no error by

disregarding speculative or ambiguous limitations that do not definitively mandate that a

claimant cannot perform a specific task or operate in a particular manner. See Slivka v. Berryhill,

No. 1:17-CV-01076, 2018 WL 3340388, at *9 (N.D. Ohio May 29, 2018), report and

recommendation adopted, No. 1:17-CV-1076, 2018 WL 3336461 (N.D. Ohio July 5, 2018)

(determining that ALJ committed no reversible error by omitting “equivocal statement” that was

only a “possible” limitation and not a “mandated” limitation); Simmons v. Colvin, No. 1:12-CV-

2550, 2014 WL 977756, at *12 (N.D. Ohio Mar. 12, 2014) (noting that ALJ was not required to

incorporate the limitation that claimant “would benefit from relatively close supervision” since

that limitation was “not definitive that Plaintiff required close supervision.”).

       The opinion of Mr. Spindler that “it seems unlikely that Ms. Earley would be willing to

tolerate even the routine stressors of competitive employment” and that “her current mental

problems will make it difficult for her to sustain a working pace and to maintain a level of

attention and concentration that would be required for most job settings” can reasonably be

considered too speculative to constitute a definitive functional limitation. (ECF No. 8-2 at 24);

see Mosley v. Berryhill, No. 1:13-0055, 2017 WL 1153896, at *10 (M.D. Tenn. Mar. 28, 2017)

(an assessment of “difficulty” with an activity “does not constitute a definitive functional

limitation that the ALJ was required to incorporate into the RFC”). Dr. Voyten’s, and Dr. Lai’s

opinions are similarly equivocal since they merely note that Plaintiff “may require occasional




                                                  7
redirection.” Given the specificity of the ALJ’s findings, the ALJ committed no error in

formulating the RFC to include some but not all of the limitations suggested by Plaintiff’s

consultative sources. Accordingly, the ALJ’s decision was supported by substantial evidence in

the record.

                                   IV.    CONCLUSION

       For the reasons set forth above, Plaintiff’s Objections to the Magistrate Judge’s Report and

Recommendation are OVERRULED. The Court hereby ADOPTS the Magistrate Judge’s Report

and Recommendation. This case is hereby DISMISSED.

        IT IS SO ORDERED.




                                               s/ Algenon L. Marbley
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: March 6, 2020




                                                8
